Case 2:20-cv-02291-DOC-KES Document 148 Filed 07/14/20 Page 1 of 2 Page ID #:2096



                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                     Date: July 14, 2020

  Title: LA ALLIANCE FOR HUMAN RIGHTS ET AL. v. CITY OF LOS ANGELES ET
         AL.


  PRESENT:

                     THE HONORABLE DAVID O. CARTER, JUDGE

               Deborah Lewman                                   Not Present
               Courtroom Clerk                                 Court Reporter

        ATTORNEYS PRESENT FOR                         ATTORNEYS PRESENT FOR
              PLAINTIFF:                                   DEFENDANT:
             None Present                                   None Present


         PROCEEDINGS (IN CHAMBERS): ORDER POSTPONING JULY 16,
                                    2020 STATUS CONFERENCE

          In the Court’s July 8, 2020 Minute Order (the “Order”) (Dkt. 143), the Court
  scheduled a Status Conference for 10:00 a.m. on July 16, 2020 (the “Status Conference”).
  See Order at 1. However, on Tuesday, July 14, 2020, “Los Angeles County public health
  officials . . . reported the highest single-day count of COVID-19 cases and related
  hospitalizations since the pandemic hit.” Colleen Shalby, L.A. County Sets Record for
  COVID-19 Cases, Hospitalizations as Conditions Worsen, L.A. Times (July 14, 2020),
  https://www.latimes.com/california/story/2020-07-14/threat-level-in-los-angeles-
  increasing-mayor-warns. “There have never been more infections or reported daily
  positive cases in Los Angeles than there are currently.” Id.

         As the coronavirus pandemic continues to worsen, the Court cannot in good
  conscience conduct an in-person hearing on the scale of the planned Status Conference,
  which numerous public officials, staff members, and community activists planned to
  attend. The Court recognizes that many prospective attendees have been hard at work
  preparing presentations for the Status Conference, and the Court regrets that they will not
  be able to share their knowledge with the Court on July 16, 2020 as planned. The Court,
Case 2:20-cv-02291-DOC-KES Document 148 Filed 07/14/20 Page 2 of 2 Page ID #:2097
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                              Date: July 14, 2020

                                                                                            Page 2

  however, must prioritize everyone’s health and well-being in these precarious times. As
  such, the Court will look forward to hearing from all of the individuals expected to attend
  the Status Conference as soon as it can be safely rescheduled in accordance with
  prevailing public health conditions.

         The Court hereby POSTPONES the Status Conference, and will reschedule the
  Status Conference as soon as public health conditions improve to an extent that the Status
  Conference can be safely held.

         The City and County of Los Angeles shall still submit the status report described
  in the Order by 12:00 noon on Wednesday, July 15, 2020. See Order at 2-3.

         Finally, the parties shall ensure that all individuals listed in the Order and Notices
  of Errata (Dkts. 144, 146) are notified of the postponement of the Status Conference.

         The Clerk shall serve this minute order on the parties.


   MINUTES FORM 11                                                    Initials of Deputy Clerk: djl
   CIVIL-GEN
